internal_revenue_service number release date index number ------------------------------------------------ ------------------------------------------ --------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no -------------- telephone number -------------------- refer reply to cc psi plr-107783-19 date june legend x -------------------------------------------------- -------------------------------------------------- trust trust date date date date state ---------------------------------------------------------------- ------------------------------------------------------ --------------------------- ------------------ --------------------------- --------------------- ------------------ dear --------------------- this responds to a letter dated date requesting relief under sec_1362 of the internal_revenue_code the code plr-107783-19 facts according to the information submitted and representations within x was incorporated on date under the laws of state effective date x elected to be taxed as an s_corporation on date trust acquired shares in x however a timely election to treat trust as an electing_small_business_trust esbt was not made causing x's s_corporation_election to terminate effective date x represents that trust has at all times met the requirements of an esbt within the meaning of sec_1361 except that the trustee of trust did not make a timely esbt election under sec_1361 on date trust acquired shares of x from an estate however a timely election to treat trust as an electing_small_business_trust esbt was not made that would have caused x's s_corporation_election to terminate effective date x represents that trust has at all times met the requirements of an esbt within the meaning of sec_1361 except that the trustee of trust did not make a timely esbt election under sec_1361 x further represents that trust has filed its income_tax return consistent with being esbt since trust acquired its shares in x x represents that upon discovering that its s election had terminated x took corrective action by filing this request for relief x represents that the circumstances resulting in the inadvertent termination and the failure to make timely esbt elections was inadvertent and not motivated by tax_avoidance or retroactive tax planning x further represents that x has filed its income_tax returns consistent with having a valid s election in effect for all taxable years since x elected to be an s_corporation x represents that other than the failure to make a valid esbt elections on date and date x has qualified as a small_business_corporation at all times since its election on date lastly x and its shareholders agree to make any adjustments required as a condition of obtaining relief under sec_1362 that may be required by the secretary law and analysis sec_1361 provides that an s_corporation is a small_business_corporation for which an election under sec_1362 is in effect sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year plr-107783-19 sec_1361 provides that the terms small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of this chapter as owned by an individual who is a citizen or resident_of_the_united_states may be an s_corporation shareholder sec_1361 provides that a_trust with respect to stock transferred to it pursuant to the terms of a will is a permissible shareholder for the two year period beginning on the day on which the stock is transferred to it sec_1361 provides that for purposes of sec_1361 an esbt is a permissible shareholder sec_1361 provides that an esbt means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 provides that an election under sec_1361 shall be made by the trustee any such election shall apply to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary sec_1_1361-1 provides that the trustee of an esbt must make the esbt election by signing and filing with the service_center where the s_corporation files its income_tax return a statement that meets the requirements of sec_1_1361-1 sec_1_1361-1 provides that the trustee of an esbt must file the esbt election within the time requirements prescribed in sec_1_1361-1 for filing a qsst election generally within the 16-day-and-2-month period beginning on the day that the stock is transferred to the trust sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the plr-107783-19 corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in relevant part that if an election under sec_1362 by any corporation terminated under sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of such corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that the failure of trust and trust to make esbt elections effective date and date respectively caused or would have caused an inadvertent termination of x’s s_corporation_election within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation beginning on and after date unless x’s s_corporation_election is otherwise terminated under sec_1362 this letter_ruling is subject_to the condition that within days from the date of this letter an election to treat trust as an esbt effective date and an election to treat trust as an esbt effective date must be made with the appropriate service_center a copy of this letter should be attached to the esbt elections if this condition is not met then this ruling is null and void furthermore if this condition is not met x must send notification that its s election has terminated to the service_center with which x’s s election was filed except as specifically ruled upon above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding x’s eligibility to be an s_corporation or whether trust was or is otherwise eligible to be an esbt this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent plr-107783-19 pursuant to the power_of_attorney on file with this office we are sending a copy of this letter to x’s authorized representative sincerely david haglund david haglund branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
